Citation Nr: 0609043	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder as being secondary to a right knee disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a right 
knee disorder, denied service connection for a left knee 
disorder as being secondary to the right knee disorder, and 
awarded service connection for bilateral hearing loss and 
assigned a noncompensable evaluation, effective July 31, 
2002.

In January 2006,  the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran withdrew the issue 
of entitlement to an initial evaluation in excess of 
10 percent for bilateral tinnitus.  Thus, that issue is no 
longer on appeal and will not be discussed in the decision.  
He also submitted additional evidence, where he waived 
initial consideration of the evidence by the RO.  See 38 
C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by the Board in a November 1965 decision.  

2.  Evidence has been associated with the claims file which 
provides a nexus between the post service right knee disorder 
and service, which, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

3.  Right knee replacement is related to a right knee sprain 
in service.  

4.  Left knee replacement is not related to right knee 
replacement.  

5.  Bilateral hearing loss is manifested by average pure tone 
decibel loss of 34 in the right ear with 84 percent speech 
discrimination, and a 32 decibel loss in the left ear with 84 
percent speech discrimination.


CONCLUSIONS OF LAW

1.  The November 1965 Board decision, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7104 (West 202); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the January 1989 Board 
decision, which denied service connection for a right knee 
disorder, is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Right knee replacement was incurred in service.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

4.  A left knee disorder is not proximately due to, the 
result of, or aggravated by the service-connected right knee 
replacement.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

5.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

While the VCAA applies to all of the claims on appeal, the 
Board will not address whether VA fulfilled its duties 
regarding the issue of service connection for a right knee 
disorder in view of the positive disposition reached herein.  
Any prejudice in the failure to meet the VCAA requirements 
would be harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As to the claim for service connection for a left knee 
disorder as being secondary to the a knee disorder, the 
veteran was informed of the information necessary to 
substantiate the claim by the December 2002 letter.  The RO 
informed the veteran that in order to substantiate a claim 
for secondary service connection, the evidence would need to 
show that he had a current disability which was caused or 
aggravated by a service-connected disability.  Additionally, 
it must be noted that the veteran has actual knowledge of the 
evidence necessary to substantiate the claim.  For example, 
he asserted at the January 2006 hearing that his right knee 
replacement was the result of an injury in service and that 
he subsequently developed a left knee disorder as a result of 
his favoring the right knee.  Such statement, if true, would 
substantiate his claim for secondary service connection.  

While the VCAA notice to the veteran did not include the type 
of evidence necessary to establish a disability rating or 
effective date for the claim for secondary service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. 384.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for secondary service connection for the left knee, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As to the claim for entitlement to an initial compensable 
evaluation for bilateral hearing loss, this appeal stems from 
the original grant of service connection.  The December 2002, 
June 2003, and July 2003 notification letters did not include 
any information pertaining to the evidence necessary to 
substantiate a claim for a higher rating.  However, the 
January 2004 rating decision contained an explanation of the 
medical evidence relied upon for the assignment of the 
noncompensable rating for hearing loss and the application of 
the medical findings to the relevant legal authority.  The 
July 2004 statement of the case contained Tables VI, VI(a), 
and VII of 38 C.F.R. § 4.85 in their entirety.  Thus, the 
veteran was provided what the medical evidence needed to show 
to warrant a higher rating for hearing loss.  Further, the 
disability for which the veteran is seeking an increased 
evaluation is based on objective criteria - here, pure tone 
threshold readings.  Even if he had been told of the evidence 
necessary to warrant a 10 percent evaluation, it would not 
have changed the pure tone threshold readings shown in the 
January 2003 or February 2006 audiological evaluations.  The 
Court has noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, despite the absence of a formal 
VCAA letter discussing all elements of the claim, the 
notification contained in the rating decision, the statement 
of the case, the supplemental statements of the case, the 
Board hearing, and the Board remand have been sufficient to 
notify the veteran of the evidence necessary to substantiate 
his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in June 2003 and July 
2003 letters, VA informed him it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The RO told 
the veteran that he could obtain private records himself and 
submit them to VA.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained private medical records identified by the 
veteran, and the veteran has submitted private medical 
records.  VA also provided the veteran with examinations in 
connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  New and Material Evidence

Service connection for a right knee disorder was denied by 
the Board in a November 1965 decision.  The relevant evidence 
in the record at that time consisted of service medical 
records, a VA examination report, and the veteran's 
application for compensation.  The service medical records 
showed that the veteran sustained a sprain to his right knee 
in April 1944.  The April 1946 discharge examination showed 
no musculoskeletal defects.  A July 1965 VA examination 
report showed a diagnosis of prepatellar bursitis of the 
right knee.  In the November 1965 decision, the Board 
determined that the right knee sprain the veteran sustained 
in service was acute and transitory with no residuals shown 
at discharge from service, and that there was no causal 
relationship shown between the post service prepatellar 
bursitis of the right knee and the injury the veteran 
sustained in service.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers. Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  When determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.

The Board notes that the RO implicitly reopened the veteran's 
claim of entitlement to service connection for a right knee 
disorder by addressing the merits of the claim without 
specifically finding that new and material evidence had been 
submitted.  The Board, however, is required to address the 
issue of reopening despite the RO's denial of service 
connection on the merits.  See Barnett, 83 F.3d 1380.

Since the November 1965 Board decision, the veteran has 
submitted a medical opinion from a private physician, wherein 
he stated he believed the veteran's post service 
osteoarthritis of the right knee was the result of an injury 
the veteran had sustained in service.  Additionally, in a 
January 2003 VA examination report, the examiner essentially 
attributed the post service right knee disorder to the injury 
in service.  

The Board finds that the veteran has presented evidence since 
the November 1965 Board decision that, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  Specifically, at the time of the Board decision, 
there was a lack of competent evidence of a nexus between the 
post service right knee disorder and the veteran's service.  
The evidence associated with the claims file cures that 
defect, as both a VA physician and a private physician have 
attributed the post service right knee disorder to the injury 
the veteran sustained in service.  Accordingly, the claim is 
reopened, and the Board will consider it on the merits.  The 
veteran is not prejudiced by this, as the RO considered the 
veteran's claim on the merits and the Board's grant of 
service connection is a complete grant of the benefit sought 
regarding the right knee.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition.  38 C.F.R. 
§ 3.310(a) (West 2002).  Secondary service connection 
includes instances in which there is an additional increment 
of disability of a non-service-connected disability due to 
aggravation by an established service-connected condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

A.  Right knee

At the January 2006 hearing before the undersigned, the 
veteran testified that he injured his right knee in service 
during training at boot camp.  He went to sick call and was 
given an Ace bandage to put around his knee.  The right knee 
continued to hurt him during service.  The veteran 
essentially asserted that his right knee continued to hurt 
since that time and eventually worsened to the point that he 
had to undergo a knee replacement.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for right knee replacement.  The service medical 
records substantiate that the veteran sustained a right knee 
sprain during service in April 1944.  In a February 2006 
letter, a private physician stated he had treated the veteran 
since 1988 for osteoarthritis of the right knee.  He noted 
the veteran had sustained an injury to his right knee in 
service and added, "I strongly believe that the arthritis in 
his right knee was secondary to an injury which he sustained 
as an infantryman while he was in the [A]rmy."  In a January 
2003 VA examination report, the examiner noted the veteran 
sustained an injury in service and determined the veteran had 
post traumatic meniscus and cruciate ligament with a total 
knee replacement.  While this may not necessarily be 
considered a nexus to service, the February 2006 opinion of 
the private physician is a definitive opinion, and there is 
no competent evidence to refute this opinion.  Accordingly, 
service connection for right knee replacement is granted.  
B.  Left knee

At the January 2006 hearing before the undersigned, the 
veteran testified that he felt he developed a left knee 
disorder as a result of his favoring the right knee.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left knee replacement as 
being secondary to right knee replacement.  In the January 
2003 VA examination report, the examiner stated it was less 
likely than not that the left knee disorder was secondary to 
the right knee disorder.  The veteran had reported he began 
to develop left knee pain in 1960 as a result of his favoring 
his right knee.  The examiner stated there was no evidence to 
show treatment for the left knee until 1988 and concluded it 
was "less likely that the left knee condition has aggravated 
due to the right knee condition."  There is no competent 
evidence to refute this determination.  

While the veteran has asserted he developed the left knee 
disorder as a result of his right knee disorder, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without any 
competent evidence of a nexus between the post service left 
knee disorder and the now service-connected right knee 
disorder, the Board must deny the claim.  The benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107(b).

IV.  Increased Rating

At the January 2006 hearing before the undersigned, the 
veteran testified he felt that the January 2003 VA 
audiological evaluation did not provide accurate results as 
to the severity of his hearing loss.  He has submitted a 
private audiological evaluation, conducted in February 2006.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that at the time of an initial rating separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 
(2005).

The assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss disability.  Based upon the results of the 
January 2003 VA audiological evaluation, from Table VI of 
38 C.F.R. § 4.85, a Roman Numeral II is derived for the right 
ear (average pure tone decibel loss of 34 in the right ear 
with 84 percent speech discrimination) and for the left ear 
(average pure tone decibel loss of 32 in the right ear with 
84 percent speech discrimination).  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row II with column II.  Thus, the evidence is 
against a compensable evaluation for bilateral hearing loss.  

The veteran has submitted a February 2006 private 
audiological evaluation; however, it has not been accorded 
probative value for two reasons.  One, the actual puretone 
thresholds were not written out, and thus the Board would 
have to guess at the thresholds based upon the "O's" and 
the "X's" charted out.  Second, and more importantly, there 
is no indication that the audiological evaluation was 
conducted in accordance with the Maryland CNC Test, which is 
a requirement for hearing testing for VA purposes.  38 C.F.R. 
§ 4.85(a).  Regardless, even if the Board applied the 
findings documented in the evaluation to the rating criteria, 
a noncompensable evaluation would still be assigned.  For 
example, based upon an estimate of the veteran's pure tone 
decibel losses, the average would be 43 in the right ear with 
100 percent speech discrimination and 44 in the left ear with 
88 percent with speech discrimination.  The right ear would 
be assigned a Roman numeral I and the left ear a Roman 
numeral II.  A noncompensable evaluation is derived from 
Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column II.  

The Board is aware of the veteran's complaint about the 
January 2003 audiological evaluation results in that they did 
not accurately reflect the veteran's severity of bilateral 
hearing loss; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  The February 2006 private audiological 
evaluation report shows results that were similar to the 
January 2003 results.  There was no indication the VA 
audiological evaluation produced test results which were 
invalid.  The preponderance of the evidence is against an 
initial compensable evaluation for bilateral hearing loss 
disability, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b).

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.


ORDER

Service connection for right knee replacement is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for left knee replacement as being 
secondary to right knee replacement is denied.

An initial compensable evaluation for bilateral hearing loss 
disability is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


